NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             RAYMOND RUDOLPH HATCHELL, Appellant.

                             No. 1 CA-CR 16-0898
                               FILED 11-28-2017


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201501060
                   The Honorable Billy K. Sipe, Judge

                                  AFFIRMED


                                   COUNSEL

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                          STATE v. HATCHELL
                           Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which Chief
Judge Samuel A. Thumma and Judge Lawrence F. Winthrop joined.


B E E N E, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969)
following Randall Rudolph Hatchell’s (“Hatchell”) convictions for
possession of dangerous drugs, a Class 4 felony, and possession of drug
paraphernalia, a Class 6 felony. Hatchell’s counsel searched the record on
appeal and found no arguable question of law that is not frivolous. State v.
Clark, 196 Ariz. 530 (App. 1999). Hatchell was given the opportunity to file
a supplemental brief in propria persona but did not do so. Counsel now asks
this Court to search the record for fundamental error. After reviewing the
entire record, we affirm Hatchell’s conviction and sentence.

                FACTS AND PROCEDURAL HISTORY1

¶2            On August 11th, 2015, Hatchell was involved in a single-car
accident. His injuries were treated at the Kingman Regional Medical
Center. Soon after arriving at the medical center, he was transferred to the
progressive care unit. A nurse collected Hatchell’s belongings, including a
black bag, to perform an inventory pursuant to hospital procedure. The
nurse discovered suspicious items in Hatchell’s bag and contacted security.
Security contacted the police, and officers confiscated the suspicious items,
which were later identified as methamphetamine, a scale, and a bong.

¶3           Hatchell was charged by indictment with possession of
dangerous drugs (methamphetamine), and possession of drug
paraphernalia. Hatchell proceeded to trial and was found guilty. Based on
his lack of criminal history, Hatchell was sentenced to three years’
probation. Hatchell timely appealed his conviction. We have jurisdiction
pursuant to Article 6, Section 9 of the Arizona Constitution, and Arizona



1      We view the facts in the light most favorable to upholding the jury’s
verdict and resolve all inferences against Hatchell. See State v. Fontes, 195
Ariz. 229, 230, ¶ 2 (App. 1998).


                                     2
                          STATE v. HATCHELL
                           Decision of the Court

Revised Statutes (“A.R.S.”) sections 12–120.21(A)(1), 13–4031 and 13–
4033(A)(1).

                              DISCUSSION

¶4          The record reflects no fundamental error in pretrial
proceedings. Hatchell rejected the State’s plea offer, and the superior
court’s minute entry indicates there was discussion involving the plea
agreement on multiple occasions. See State v. Donald, 198 Ariz. 406 (App.
2000).

¶5            The record also reflects Hatchell received a fair trial. He was
represented by counsel at all stages of the proceeding against him and was
present at all critical stages. The jury was properly comprised of eight
members with one alternate.

¶6            The State presented direct and circumstantial evidence
sufficient for a reasonable jury to convict. The superior court properly
denied Hatchell’s Motion for Directed Verdict. The superior court properly
instructed the jury on the elements of the charges. The key instructions
concerning burden of proof, presumption of innocence, reasonable doubt,
and the necessity of a unanimous verdict were also properly administered.
The jury returned a unanimous verdict.

¶7            The superior court received a presentence report, accounted
for mitigating factors, and properly sentenced Hatchell to a term of three
years’ supervised probation.

                              CONCLUSION

¶8           We reviewed the entire record for reversible error and find
none; therefore, we affirm the conviction and resulting sentence.




                                     3
                           STATE v. HATCHELL
                            Decision of the Court

¶9             After the filing of this decision, defense counsel’s obligation
pertaining to Hatchell’s representation in this appeal will end. Defense
counsel need do no more than inform Hatchell of the outcome of this appeal
and his future options, unless, upon review, counsel finds “an issue
appropriate for submission” to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the Court’s
own motion, Hatchell has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Further, Hatchell
has 30 days from the date of this decision to proceed, if he wishes, with a
pro per petition for review.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4